Citation Nr: 0946479	
Decision Date: 12/08/09    Archive Date: 12/18/09

DOCKET NO.  06-32 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 
percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a disability rating in excess of 40 
percent for diabetes mellitus, type II.

3.  Entitlement to a disability rating in excess of 10 
percent for scar, residual shell fragment wound, left 
lumbosacral area, including, if appropriate, on the basis of 
clear and unmistakable error (CUE) in an April 2005 rating 
decision.

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).

5.  Whether the rating decision in May 1972 that assigned a 
noncompensable rating for scar, residual shell fragment 
wound, left lumbosacral area, was based on CUE.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to December 
1971.  His awards include the Combat Action Ribbon and the 
Purple Heart Medal.

This appeal to the Board of Veterans' Appeals (Board) is from 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in New York, New York.

The issues of entitlement to increased ratings for PTSD, 
diabetes mellitus, type II and scar, residual shell fragment 
wound, left lumbosacral area, including based on CUE, are 
addressed in the remand section that follows the order 
section of this decision.


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities, with a 
combined rating of 70 percent, preclude him from securing or 
following any form of substantially gainful employment 
consistent with his education and industrial background.

2.  The Veteran has not identified with specificity an error 
of fact or law in the May 1972 RO decision that compels a 
conclusion, to which reasonable minds could not differ, that 
the results would have been manifestly different.

CONCLUSIONS OF LAW

1.  The criteria for a TDIU have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 
4.16 (2009).

2.  The Veteran has failed to raise a valid claim of CUE in 
the May 1972 rating decision that assigned a noncompensable 
rating for scar, residual shell fragment wound, left 
lumbosacral area.  38 C.F.R. § 3.105(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  TDIU

Initially, the Board notes that the Veteran has been provided 
all required notice and that the evidence currently of record 
is sufficient to substantiate his claim for a TDIU.  
Therefore, no further development with respect to the matter 
decided herein is required under 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 and Supp. 2008) or 38 C.F.R. § 3.159 (2009).

Legal Criteria

A TDIU may be granted where the schedular rating is less than 
total and the service-connected disabilities preclude a 
veteran from obtaining or maintaining substantially gainful 
employment consistent with his education and occupational 
experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.

If there is only one such disability, it must be rated at 60 
percent or more, and if there are two or more disabilities, 
there shall be at least one disability rated at 40 percent or 
more and sufficient additional disability to bring the 
combined rating to 70 percent.  38 C.F.R. § 4.16(a).

The central inquiry is "whether the veteran's service-
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  Neither nonservice-connected disabilities 
nor advancing age may be considered in the determination.  38 
C.F.R. §§ 3.341, 4.19 (2008); Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993).

Analysis

The Veteran is service-connected for diabetes mellitus, 
evaluated as 40 percent disabling; posttraumatic stress 
disorder (PTSD), evaluated as 50 percent disabling; scar, 
residual shell fragment wound, left lumbosacral area, 
evaluated as 10 percent disabling; tinnitus, evaluated as 10 
percent disabling; peripheral neuropathy, right lower 
extremity, evaluated as 10 percent disabling; peripheral 
neuropathy, left lower extremity, evaluated as 10 percent 
disabling; and bilateral sensorineural hearing loss, erectile 
dysfunction, peripheral neuropathy of the right upper 
extremity, peripheral neuropathy of the left upper extremity 
and hemorrhoids, evaluated as non-compensable.  

The Board notes that the Veteran's TDIU claim was received on 
March 15, 2005, and that his combined rating is 70 percent 
from that date.  

The minimum schedular criteria for a TDIU are met.  The 
determinative issue, therefore, is whether the Veteran's 
service-connected disabilities render him incapable of 
securing or maintaining substantially gainful employment.

Although the Veteran submitted a memorandum instead of a 
formal TDIU claim form, information readily available in the 
record reflects that the Veteran stated that he is a self-
employed garden landscaper.  In a July 2005 VA examination 
report addressing employability, it was reported that pain 
and fatigue from physical symptoms as well as mental strain 
and disruption caused by PTSD keep the Veteran from working 
an eight hour day.  He was reportedly unable to work with 
heavy equipment such as earth moving vehicles which he used 
to operate.  His work in landscaping and gardening was 
seasonal and he was a free lancer, so he worked when he was 
able to tolerate doing so.  The examiner opined that the 
Veteran was unemployable due to service-connected 
disabilities and related loss of functioning.  

The question of employability must be looked at in a 
practical manner, and mere theoretical ability to engage in 
substantially gainful employment is not a sufficient basis to 
deny benefits.  The test is whether a particular job is 
realistically within the physical and mental capabilities of 
the claimant.  Moore v. Derwinski, 1 Vet. App. 356, 358 
(1991), citing Timmerman v. Weinberger, 510 F.2d 439, 442 
(8th Cir. 1975).

After careful consideration, the Board finds that the Veteran 
meets the requirements for a TDIU.  The Board finds the 
medical opinion of record which specifically addresses the 
effects of his service-connected disabilities on his 
employability is uncontroverted.  Moreover, the record 
contains sufficient corroborating medical evidence to 
establish that the Veteran is unemployable as a result of 
service-connected disabilities.  In this regard, the Board 
notes that the VA treatment records show significant 
impairment due to diabetes and its related service-connected 
complications, as well as PTSD.  The Board does not find that 
the gardening activities as described by the Veteran 
constitute substantial gainful activity.  

In sum, the evidence of record supports the Veteran's 
contention that his service-connected disabilities render him 
unemployable.  The Board finds that the Veteran's PTSD, 
combined with the severity of his diabetes and related 
service-connected disabilities, along with the other service-
connected disabilities, would prevent him from maintaining 
substantially gainful employment.

II.  CUE in a Previous Rating Decision

CUE is fundamentally different from any other kind of action 
in the VA adjudicatory process.  A claim of CUE is a 
collateral attack on an otherwise final rating decision by a 
VA regional office.  Smith v. Brown, 35 F.3d 1516, 1527 (Fed. 
Cir. 1994).  As such, there is a presumption of validity that 
attaches to a final decision, and when such a decision is 
collaterally attacked the presumption becomes even stronger.  
Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).

Therefore, a claimant who seeks to obtain retroactive 
benefits based on CUE has a much heavier burden than that 
placed on a claimant who seeks to establish prospective 
entitlement to VA benefits.  Akins v. Derwinski, 1 Vet. App. 
228, 231 (1991).

CUE is a very specific and rare kind of "error."  It is the 
kind of error in fact or law that, when called to the 
attention of later reviewers, compels the conclusion, to 
which reasonable minds could not differ, that the result 
would manifestly have been different but for the error.  
Generally, the correct facts, as they were known at the time, 
were not before the adjudicator, or the statutory and 
regulatory provisions extant at the time were incorrectly 
applied.  Even when the premise of error is accepted, if it 
is not absolutely clear that a different result would have 
ensued, the error complained of cannot be ipso facto clear 
and unmistakable.  Fugo, 6 Vet. App. at 43-44 (1993).

There is a three-pronged test for CUE: (1) either the correct 
facts, as they were known at the time, were not before the 
adjudicator, or the statutory/regulatory provisions extant at 
that time were not correctly applied; (2) the error must be 
"undebatable" and of the sort "which, if it had not been 
made, would have manifestly changed the outcome at the time 
it was made;" (3) a determination that there was CUE must be 
based on the record and law that existed at the time of the 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 
245 (1994), citing Russell v. Principi, 3 Vet. App. 310, 313- 
14 (1992)(en banc).

The Veteran's notice of disagreement, filed in October 2006, 
contains his claim for CUE regarding the 1972 decision.  He 
argues that the "errors" in the May 1972 rating decision that 
denied a compensable rating for scar, residual shell fragment 
wound, left lumbosacral area, were that the RO rated the 
disability as a scar under Diagnostic Code 7805 and did not 
rate the disability 20 percent disabling under Diagnostic 
Code 5320 for muscle injury.  The Veteran's representative 
set forth his review of the April 1972 VA examination and 
service medical records, and listed the criteria for the 
rating of Muscle Group XX found at Diagnostic Code 5320 of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2009).  

The 1972 rating decision clearly indicates that there was no 
muscle damage based on the VA examination report.  This is 
consistent with the April 1972 VA examination report which 
includes findings of normal spine X-ray and no residual 
damage or trauma.  The description of the injury indicated 
that the shell fragment was removed and the injury was 
sutured when it happened.  The scar was well-healed and non-
adherent.  No palpable movable foreign bodies were present.  
The diagnosis was scar, residual shell fragment wound, left 
lumbosacral area, asymptomatic.  

The Board finds no error in the RO's conclusion that there 
was no muscle damage.  Broad-brush allegations of "failure to 
follow the statutes" or "failure to give due process" or 
other general, nonspecific claims of "error" do not 
constitute valid CUE claims.  Fugo, 6 Vet. App. 40, 43-44.  

Generally, the Veteran's allegations disagree with the RO's 
weighing and evaluation of the evidence of record, but this 
does not show CUE.  Fugo, 6 Vet. App. 40, 43-44.  

On careful review of the evidence above the Board can find 
nothing in the specific allegations of error that compels the 
conclusion, to which reasonable minds could not differ, that 
the result of the 1972 rating decision would manifestly have 
been different but for the error.  Accordingly, the claim 
will be dismissed.


ORDER

A total disability rating based on individual unemployability 
due to service-connected disabilities is granted, subject to 
the criteria applicable to the payment of monetary benefits.

As a valid claim of clear and mistakable error in the May 
1972 rating decision has not been presented, the appeal to 
this extent is dismissed.


REMAND

The most recent VA examinations for PTSD and scars were 
conducted in July 2005.  The examination for diabetes was 
conducted in October 2006.  The Veteran's representative has 
urged that additional examination is warranted because these 
examination reports do not reflect the severity of the 
Veteran's disabilities.  Moreover, as to the claim related to 
the scar of the left lumbosacral area, the Board notes that 
the Veteran's March 2005 statement was for a claim for 
increased rating for this disability.  He has appealed the 
October 2006 rating decision that found no revision in the 
aforementioned 1972 decision and confirmed that a 10 percent 
rating was warranted for superficial and painful scarring.  
The Board finds that this claim should be remanded and that 
it should be fully developed by the RO/AMC, to include 
current examination.  On remand, it should be clarified 
whether the Veteran intends to pursue this claim as one of 
CUE as to the April 2005 rating decision that awarded the 10 
percent rating. 

In light of VA's duty to conduct a thorough and 
contemporaneous medical examination, the Board finds that new 
VA examinations are necessary.  See 38 U.S.C.A. § 5103A(d) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(c)(4) (2007).  
See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, the 
Veteran's most recent VA treatment records should be obtained 
since they might contain information concerning his current 
level of disability.  38 C.F.R. § 3.159(c)(2).  

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The AMC/RO should obtain any 
available updated VA treatment records. 

2.  Thereafter, the Veteran should be 
afforded VA examinations to determine the 
current nature and extent of his service-
connected PTSD, diabetes, and scar, 
residual shell fragment wound, left 
lumbosacral area.  The claims folders 
must be made available to and be reviewed 
by the examiner.  Any indicated studies 
should be performed.  The RO or the AMC 
should ensure that the examiners provides 
all information required for rating 
purposes.  

3.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted, including 
clarifying whether there is an appeal 
with regard to the claim of CUE in the 
April 2005 rating decision.

4.  Then, the RO or the AMC should 
readjudicate the Veteran's claims for 
increased ratings for PTSD, diabetes and 
scar, residual shell fragment wound, left 
lumbosacral area, and the claim of CUE in 
the April 2005 rating decision, if 
appropriate.  If any benefit sought on 
appeal is not granted to the Veteran's 
satisfaction, he and his representative 
should be provided a supplemental 
statement of the case and an appropriate 
period of time for response.  The case 
should then be returned to the Board for 
further consideration, if otherwise in 
order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

No action is required of the Veteran until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


